


Exhibit 10-s-1


Rockwell Collins, Inc.
Non-Employee Director Compensation Summary
As of November 10, 2015


Initial Election to Board
•
Granted restricted stock units ("RSUs") with a value equal to:

◦
$100,000 plus

◦
$110,000 multiplied by a fraction where the numerator is the number of days
until the next Annual Meeting of Shareowners and the denominator is 365.



Annual Retainer
•
$100,000 payable in equal quarterly installments at the beginning of each
quarter.



Annual Equity Grant
•
At each Annual Meeting of Shareowners, granted RSUs with a value of $110,000.



Annual Lead Independent Director Fees
•
Additional cash retainer of $30,000, payable in equal quarterly installments at
the beginning of each quarter.



Annual Committee Chair Fees
•
Audit - $20,000

•
Compensation - $15,000

•
Technology and Cybersecurity - $15,000

•
Nominating and Governance - $10,000

•
Corporate Strategy and Finance - $10,000

•
All chair fees are payable in equal quarterly installments at the beginning of
each quarter.



Annual Audit Committee Fees
•
Each Audit Committee member, other than the Chair, receives $5,000, payable in
equal quarterly installments at the beginning of each quarter.



Annual Deferral Opportunity
•
Prior to the start of each calendar year, a non-employee director may elect to
defer all or a portion of his or her cash fees by electing to receive RSUs in
lieu thereof.







* All annual amounts may be prorated for service periods of less than a year.








